272 F.2d 710
NATIONAL LABOR RELATIONS BOARD, Petitionerv.TABULATING CARD COMPANY, Inc., Respondent.
No. 12965.
United States Court of Appeals Third Circuit.
Argued Dec. 11, 1959.Decided Dec. 22, 1959.

Petition for Enforcement of Order of National Labor Relations Board.
Melvin Pollack, Washington, D.C.  (Stuart Rothman, General Counsel, Thomas J. McDermott, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Alfred Avins, Attorney, National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
Godfrey P. Schmidt, New York City, for respondent.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition of the National Labor Relations Board pursuant to Section 10(2) of the National Labor Relations Act, as amended, 29 U.S.C.A. 160(e), for enforcement of its order issued against the respondent on March 6, 1959, 121 N.L.R.B. No. 201, in proceedings under Section 8(a)(1) and (3).


2
Upon consideration of the record we are of the opinion that the findings of the National Labor Relations Board are supported by substantial evidence and that its Order is valid and proper.


3
For the reasons stated, the Order of the Board will be enforced.